DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 and 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of “closing a lid to cover the sample processing chip in the setting portion, the lid including a connector that fully connects: (i) a first liquid sending mechanism of the liquid sending device and a liquid holding portion of the sample processing chip; and (ii) a second liquid sending mechanism of the liquid sending device and an injection hole of the sample processing chip, respectively”, in combination of with all other recited method steps in a liquid sending method using a sample processing chip having a flow path into which a plurality of liquids flow.
The primary reasons for allowance of independent claim 15 is the inclusion of the specific limitations of “a setting portion in which the sample processing chip is set; and a lid corresponding to the setting portion, the lid including a connector that fluidly connects: (i) the first liquid sending mechanism and the liquid holding portion; and (ii) the second liquid sending mechanism and the injection hole, respectively”, in combination of with all other recited associated elements in a liquid sending device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/XIN Y ZHONG/Primary Examiner, Art Unit 2861